Cali-ioon, J.,
delivered tbe opinion of tbe court.
By the codicil No. 2 of the will the claim of appellee and her daughters is expressly recognized as a debt and charge on the estate, and an express trust is saddled on the executors to pay it, and it was therefore unnecessary to probate it, and the decree below is right. Gordon v. MacDougall, 84 Miss., 715; 37 South., 298; 5 L. R. A. (N. S.), 355, and the authorities cited in the opinion; 8 Ency. of Law, 1083, note 5; Abbay v. Hill, 64 Miss., 340; 1 South., 484.

Affirmed.